Appellant urges in his motion for rehearing that we were in error in not reversing the judgment because of the rejection of proffered testimony from Arnold Harvey that he had heard his father Eli Harvey tell appellant's daughter (Mrs. Cora Sowell) that she ought to leave home, that she was being mistreated and ought not to stay there, it being appellant's contention that it showed animus on the part of Eli Harvey who was a material witness for the state. Such statement if made by Eli Harvey under the circumstances of the present case can not be said as a matter of law to have reflected animus or ill will against appellant. All that could be claimed is that the jury should have been permitted to know of such statement as it might or might not in their judgment have affected the status of Eli Harvey as a witness before them. Regarded in that light it may be that the court should have admitted the evidence of Arnold Harvey. To determine whether the rejection of the testimony calls for a reversal of the judgment we have patiently re-examined the entire statement of *Page 120 
facts consisting of more than one hundred typewritten pages. It is clear beyond dispute that bad feeling was engendered between Eli Harvey and appellant on account of Harvey's connection with the re-marriage of appellant's daughter to her divorced husband, and also it is unquestioned that this ill feeling was shared by the sons of Eli and appellant. It is manifestly impractical to undertake to set out here in detail the evidence. From a careful analysis of the facts we have been unable to reach the conclusion that the testimony sought from Arnold Harvey would have materially added to that already before the jury on the issue of Eli's attitude as a witness. So believing we can not sustain appellant's motion based upon the rejection of the testimony sought.
We are of opinion all other matters presented in the motion were properly disposed of on original submission and see no necessity for writing further regarding them.
The motion for rehearing is overruled.
Overruled.